Rothrock, Ch. J.
1. GARNISHment: discharge of garnishee. That Jacobs paid the note before his answer as a garnishee was taken is not disputed. ° % The siugl6 question presented is, was he justified mai¿ng guch payment ? He had been served with the garnishee notice, but we find nothing in the evidence tending to show that he knew at that time, nor until after payment was made, that the note in question was the particular property plaintiff was endeavoring to reach by the attachment proceedings.
The note was payable to D. G-. Sabin, or bearer, and bore an indorsement in these words: “February 18,1874. Pay to N C. Sabin, or order.” [Signed, D. G. Sabin.] It was in this condition when presented for payment. It is true, payment was actually made to D. G. Sabin, who claimed to be acting for N. C. Sabin. N. O. Sabin claimed to be the owner of the note. The evidence as to his ownership, together with the indorsement on the note, was all presented, and considered by the court below, and we are not prepared to say that the conclusion reached is so manifestly unsupported by the evidence as to justify us in interfering. We need not set out nor discuss the evidence.
Affirmed.